            Case 2:20-cv-00040-RAJ-DWC Document 9 Filed 05/26/20 Page 1 of 1



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        BUNNY LUN,
 9                                                         CASE NO. 2:20-CV-40-RAJ-DWC
                                Plaintiff,
10                                                         ORDER
                 v.
11
        CHAD WOLF, et al.,
12
                                Defendants.
13
            On April 15, 2020, Plaintiff Bunny Lun was directed to show cause why this case should
14
     not be dismissed without prejudice due to Plaintiff’s failure to timely serve. Dkt. 6. Plaintiff
15
     timely responded to the Order providing proof of service for all Defendants. Dkt. 7, 8. Therefore,
16
     the Court finds Plaintiff has shown cause why this case should not be dismissed for failure to
17
     serve Defendants.
18
            Dated this 26th day of May, 2020.
19


                                                           A
20

21                                                         David W. Christel
                                                           United States Magistrate Judge
22

23

24


     ORDER - 1
